Title: To Alexander Hamilton from Robert Morris, 20 July 1795
From: Morris, Robert
To: Hamilton, Alexander


Dear Sir
Philada July 20th. 1795
I wrote you on Saturday & enclosed good Bills of Exchange for £500 Stg which I hope will be agreable. In your letter of the 7th of July you tell me that a letter from Mr Church makes it necessary you should open a negotiation with me respecting the deferred debt without waiting the Issue of those measures which I had taken in regard to that affair, and you have no objection to receive an offer of Lands. I own 50,000 acres of Land in Washington County State of Pensylvania, situated about 25 to 27 Miles from Pittsburg & 15 from the County Town of Washington; on this Land I have built a good Farm House, a Mill & a Number of Out Houses a Farm Fenced & tenanted about 200 Acres of Meadow cleared; perhaps you might have seen or heard of this place during the late insurrection; it is called properly Morrisville but commonly, Ryerson’s place. Mr Ryerson was my Agent in forming the settlement which Cost much Money. For three Successive years the Indians committed depredations on us, and I gave up the pursuit. The two last years 1794 & 1795 they have not troubled those parts and Washington County is now so full of inhabitants that I think they never will again. You know that Country; it is broken & hilly, but the Land is rich & produces luxuriantly even on the tops of the Hills. There are already settlements all round my Lands besides those on them. The Cultivated Lands in that County sell from four to Twelve Dollrs. p Acre the Uncultivated from one to three Dollrs p Acre according to quality, situation and Circumstances. I reckon my Lands there to be Worth Two Dollrs or upwards at the present time and that they will rise considerably every year. If you approve of these Lands for Mr. Church I am willing to sell them payable in the defered Debt as far as it will go and the rest as may be fixed between us, or so much of the Lands may be sold as will absorb the deferred Debt.
I am Dear Sir   Your Obedt hble servt

Robt Morris

PS If the Mississippi becomes a free Navigation & inevitably it must the value of these Lands will thereby be very greatly enhanced.

Alexr Hamilton EsqrNew York

